 



Exhibit 10.1
SKILLSOFT PUBLIC LIMITED COMPANY
2001 OUTSIDE DIRECTOR OPTION PLAN
(as amended as of September 27, 2007)

1.   Purposes of the Plan. The purposes of this 2001 Outside Director Option
Plan are to attract and retain the best available personnel for service as
Outside Directors (as defined herein) of the Company, to provide additional
incentive to the Outside Directors of the Company to serve as Directors, and to
encourage their continued service on the Board.       All options granted
hereunder shall be nonstatutory stock options.   2.   Definitions. As used
herein, the following definitions shall apply:

  (a)   “Attorney” means in relation to an Optionee a person who acquires the
right to manage the Optionee’s affairs generally as a result of the Optionee’s
Incapacity.     (b)   “Board” means the Board of Directors of the Company.    
(c)   “Code” means the Internal Revenue Code of 1986, as amended.     (d)  
“Company” means SkillSoft Public Limited Company, a public limited company
organized under the laws of the Republic of Ireland.     (e)   “Director” means
a member of the Board.     (f)   “Disability” means total and permanent
disability as defined in section 22(e)(3) of the Code.     (g)   “Employee”
means any person, including officers and Directors, employed by the Company or
any Parent or Subsidiary of the Company. The payment of a Director’s fee by the
Company shall not be sufficient in and of itself to constitute “employment” by
the Company.     (h)   “Exchange Act” means the Securities Exchange Act of 1934,
as amended.     (i)   “Fair Market Value” means, as of any date, the value of a
Share determined as follows:

  (i)   If the Shares are listed on any established stock exchange or a national
market system, including without limitation the Nasdaq National Market or The
Nasdaq SmallCap Market of The Nasdaq Stock Market, its Fair Market Value shall
be the closing sales price for such Shares (or the closing bid, if no sales were
reported) as quoted on such exchange or system for the day of determination (or
for the most recent market trading day if neither the closing sales price nor
the closing bid for the Shares is

 



--------------------------------------------------------------------------------



 



      quoted for the day of determination) as reported in The Wall Street
Journal or such other source as the Board deems reliable;     (ii)   If the
Shares are regularly quoted by a recognized securities dealer but selling prices
are not reported, the Fair Market Value of a Share shall be the mean between the
high bid and low asked prices for the Shares for the day of determination (or
for the most recent market trading day if the bid and asked prices for the
Shares are not quoted for the day of determination), as reported in The Wall
Street Journal or such other source as the Board deems reliable; or     (iii)  
In the absence of an established market for the Shares, the Fair Market Value
thereof shall be determined in good faith by the Board.

  (j)   “Incapacity” means, in relation to an Optionee who has a Disability, the
inability to exercise an Option due to a medically determinable physical or
mental impairment that has been proven to the satisfaction of the Board.     (k)
  “Inside Director” means a Director who is an Employee.     (l)   “Option”
means a share option granted pursuant to the Plan.     (m)   “Optioned Shares”
means Shares subject to an Option.     (n)   “Optionee” means a Director who
holds an Option.     (o)   “Outside Director” means a Director who is not an
Employee.     (p)   “Parent” means a “parent corporation,” whether now or
hereafter existing, as defined in Section 424(e) of the Code.     (q)   “Plan”
means this 2001 Outside Director Option Plan.     (r)   “Share” means an
ordinary share of €0.11 each in the capital of the Company (each such ordinary
share representing one American Depositary Share of the Company at the date
hereof), as adjusted in accordance with Section 10 of the Plan.     (s)  
“Subsidiary” means a “subsidiary corporation,” whether now or hereafter
existing, as defined in Section 424(f) of the Internal Revenue Code of 1986.

3.   Shares Subject to the Plan. Subject to the provisions of Section 10 of the
Plan, the maximum aggregate number of Shares which may be optioned and sold
under the Plan is 750,000 Shares (the “Pool”). The Shares may be authorized, but
unissued, or (subject to compliance with the Companies Acts, 1963 to 1999 of
Ireland) reacquired.       If an Option expires or becomes unexercisable without
having been exercised in full, the unpurchased Shares which were subject thereto
shall become available for future grant or

2



--------------------------------------------------------------------------------



 



    sale under the Plan (unless the Plan has terminated). Shares that have
actually been issued under the Plan shall not be returned to the Plan and shall
not become available for future distribution under the Plan.

4.   Administration and Grants of Options under the Plan.

  (a)   Procedure for Grants. All grants of Options to Outside Directors under
this Plan shall be automatic and nondiscretionary and shall be made strictly in
accordance with the following provisions:

  (i)   No person shall have any discretion to select which Outside Directors
shall be granted Options or to determine the number of Shares to be covered by
Options.     (ii)   Each Outside Director shall be automatically granted an
Option to purchase 50,000 Shares (the “First Option”) on the date on which the
later of the following events occurs: (A) the effective date of this Plan, as
determined in accordance with Section 6 hereof, or (B) the date on which such
person first becomes an Outside Director, whether through election by the
shareholders of the Company or appointment by the Board to fill a vacancy;
provided, however, that an Inside Director who ceases to be an Inside Director
but who remains a Director shall not receive a First Option.     (iii)   Each
Outside Director shall be automatically granted an Option to purchase 20,000
Shares (a “Subsequent Option”) on January 1 of each year provided he or she is
then an Outside Director and if as of such date, he or she shall have served on
the Board for at least the preceding six (6) months.     (iv)   The terms of a
First Option granted hereunder shall be as follows:

  (A)   the term of the First Option shall be ten (10) years.     (B)   the
First Option shall be exercisable only while the Outside Director remains a
Director of the Company, except as set forth in Sections 8 and 10 hereof.    
(C)   the exercise price per Share shall be one hundred percent (100%) of the
Fair Market Value per Share on the date of grant of the First Option.     (D)  
subject to Section 10 hereof, the First Option shall become exercisable as to
33.33% of the Shares subject to the First Option on each anniversary of its date
of grant, provided that the Optionee continues to serve as a Director on all
such relevant dates. Notwithstanding the foregoing, in connection with a First
Grant, the vesting commencement date shall be the date on which the

3



--------------------------------------------------------------------------------



 



      individual was appointed by the Board of Directors to serve as an Outside
Director of the Company or the date on which the Plan was approved by the Board
of Directors, whichever is later.

  (v)   The terms of a Subsequent Option granted hereunder shall be as follows:

  (A)   the term of the Subsequent Option shall be ten (10) years.     (B)   the
Subsequent Option shall be exercisable only while the Outside Director remains a
Director of the Company, except as set forth in Sections 8 and 10 hereof.    
(C)   the exercise price per Share shall be one hundred percent (100%) of the
Fair Market Value per Share on the date of grant of the Subsequent Option.    
(D)   subject to Section 10 hereof, the Subsequent Option shall become
exercisable in full on the first anniversary of its date of grant, provided that
the Optionee continues to serve as a Director on such relevant date.

  (vi)   In the event that any Option granted under the Plan would cause the
number of Shares subject to outstanding Options plus the number of Shares
previously purchased under Options to exceed the Pool, then the remaining Shares
available for Option grant shall be granted under Options to the Outside
Directors on a pro rata basis. No further grants shall be made until such time,
if any, as additional Shares become available for grant under the Plan through
action of the Board or the shareholders to increase the number of Shares which
may be issued under the Plan or through cancellation or expiration of Options
previously granted hereunder.

5.   Eligibility. Options may be granted only to Outside Directors. All Options
shall be granted automatically in accordance with the terms set forth in
Section 4 hereof.       The Plan shall not confer upon any Optionee any right
with respect to continuation of service as a Director or nomination to serve as
a Director, nor shall it interfere in any way with any rights which the Director
or the Company may have to terminate the Director’s relationship with the
Company at any time.   6.   Term of Plan. The Plan shall become effective upon
the earlier to occur of its adoption by the Board or its approval by the
shareholders of the Company as described in Section 16 of the Plan. It shall
continue in effect for a term of ten (10) years unless sooner terminated under
Section 11 of the Plan.   7.   Form of Consideration. The consideration to be
paid for the Shares to be issued upon exercise of an Option, including the
method of payment, shall consist of (i) cash, (ii) check, (iii) consideration
received by the Company under a cashless exercise program

4



--------------------------------------------------------------------------------



 



    implemented by the Company in connection with the Plan, or (iv) any
combination of the foregoing methods of payment.   8.   Exercise of Option.

  (a)   Procedure for Exercise; Rights as a Shareholder. Any Option granted
hereunder shall be exercisable at such times as are set forth in Section 4
hereof; provided, however, that no Options shall be exercisable until
shareholder approval of the Plan in accordance with Section 16 hereof has been
obtained.         An Option may not be exercised for a fraction of a Share.    
    An Option shall be deemed to be exercised when written notice of such
exercise has been given to the Company in accordance with the terms of the
Option by the person entitled to exercise the Option and full payment for the
Shares with respect to which the Option is exercised has been received by the
Company. Full payment may consist of any consideration and method of payment
allowable under Section 7 of the Plan. Until the issuance (as evidenced by the
appropriate entry on the books of the Company or of a duly authorized transfer
agent of the Company) of the share certificate evidencing such Shares, no right
to vote or receive dividends or any other rights as a shareholder shall exist
with respect to the Optioned Share, notwithstanding the exercise of the Option.
A share certificate for the number of Shares so acquired shall be issued to the
Optionee or its nominee as soon as practicable after exercise of the Option. No
adjustment shall be made for a dividend or other right for which the record date
is prior to the date the share certificate is issued, except as provided in
Section 10 of the Plan.         Exercise of an Option in any manner shall result
in a decrease in the number of Shares which thereafter may be available, both
for purposes of the Plan and for sale under the Option, by the number of Shares
as to which the Option is exercised.     (b)   Termination of Continuous Status
as a Director. Subject to Section 10 hereof, in the event an Optionee’s status
as a Director terminates (other than upon the Optionee’s death or Disability),
the Optionee may exercise his or her Option, but only within three (3) months
following the date of such termination, and only to the extent that the Optionee
was entitled to exercise it on the date of such termination (but in no event
later than the expiration of its ten (10) year term). To the extent that the
Optionee was not entitled to exercise an Option on the date of such termination,
and to the extent that the Optionee does not exercise such Option (to the extent
otherwise so entitled) within the time specified herein, the Option shall
terminate.     (c)   Disability of Optionee. In the event Optionee’s status as a
Director terminates as a result of Disability, the Optionee or, in the event of
Optionee’s Incapacity, his or her Attorney, may exercise his or her Option, but
only within twelve (12) months following the date of such termination, and only
to the extent that the Optionee

5



--------------------------------------------------------------------------------



 



      was entitled to exercise it on the date of such termination (but in no
event later than the expiration of its ten (10) year term). To the extent that
the Optionee was not entitled to exercise an Option on the date of termination,
or if he or she does not exercise such Option (to the extent otherwise so
entitled) within the time specified herein, the Option shall terminate.     (d)
  Death of Optionee. In the event of an Optionee’s death, the Optionee’s estate
or a person who acquired the right to exercise the Option by bequest or
inheritance may exercise the Option, but only within twelve (12) months
following the date of death, and only to the extent that the Optionee was
entitled to exercise it on the date of death (but in no event later than the
expiration of its ten (10) year term). To the extent that the Optionee was not
entitled to exercise an Option on the date of death, and to the extent that the
Optionee’s estate or a person who acquired the right to exercise such Option
does not exercise such Option (to the extent otherwise so entitled) within the
time specified herein, the Option shall terminate.

9.   Non-Transferabilitv of Options. The Option may not be sold, pledged,
assigned, hypothecated, transferred, or disposed of in any manner other than by
will or by the laws of descent or distribution and may be exercised, during the
lifetime of the Optionee, only by the Optionee or, in the event of the
Optionee’s Incapacity, by his or her Attorney.   10.   Adjustments Upon Changes
in Capitalization, Dissolution, Merger or Asset Sale.

  (a)   Changes in Capitalization. Subject to any required action by the
shareholders of the Company, the number of Shares covered by each outstanding
Option, the number of Shares which have been authorized for issuance under the
Plan but as to which no Options have yet been granted or which have been
returned to the Plan upon cancellation or expiration of an Option, as well as
the price per Share covered by each such outstanding Option, and the number of
Shares issuable pursuant to the automatic grant provisions of Section 4 hereof
shall be proportionately adjusted for any increase or decrease in the number of
issued Shares resulting from a reorganization, bonus issue, reclassification or
the like, or any other increase or decrease in the number of issued Shares
effected without receipt of consideration by the Company; provided, however,
that conversion of any convertible securities of the Company shall not be deemed
to have been “effected without receipt of consideration.” Except as expressly
provided herein, no issuance by the Company of shares of any class, or
securities convertible into shares of any class, shall affect, and no adjustment
by reason thereof shall be made with respect to, the number or price of Shares
subject to an Option.     (b)   Dissolution or Liquidation. In the event of the
proposed dissolution or liquidation of the Company, the Board shall notify each
Optionee as soon as practicable prior to the effective date of such proposed
transaction. Each Optionee shall have the right to exercise his or her Option
within fifteen (15) days prior to the proposed date of such transaction as to
all of the Optioned Shares covered thereby. To the extent it has not been
previously exercised, an Option will terminate immediately prior to the
consummation of such proposed action.

6



--------------------------------------------------------------------------------



 



  (c)   Merger or Asset Sale. In the event of a merger of the Company with or
into another corporation or the sale of substantially all of the assets of the
Company, outstanding Options may be assumed or equivalent options may be
substituted by the successor corporation or a Parent or Subsidiary thereof (the
“Successor Corporation”). If an Option is assumed or substituted for, the Option
or equivalent option shall continue to be exercisable as provided in Section 4
hereof for so long as the Optionee serves as a Director or a director of the
Successor Corporation. If, at any time following such assumption or
substitution, the Optionee’s status as a Director or director of the Successor
Corporation, as applicable, is terminated other than upon a voluntary
resignation by the Optionee, the Option or substituted option shall become fully
exercisable. Following such termination the Option or substituted option shall
remain exercisable in accordance with Sections 8(b) through (d) above.

     If the Successor Corporation does not assume an outstanding Option or
substitute for it an equivalent option, the Option shall become fully vested and
exercisable. In such event the Board shall notify the Optionee that the Option
shall be fully exercisable for a period of thirty (30) days from the date of
such notice, and upon the expiration of such period the Option shall terminate.
     For the purposes of this Section 10(c), an Option shall be considered
assumed if, following the merger or sale of assets, the Option confers the right
to purchase or receive, for each Optioned Share subject to the Option
immediately prior to the merger or sale of assets, the consideration (whether
shares, cash, or other securities or property) received in the merger or sale of
assets by holders of Shares for each Share held on the effective date of the
transaction (and if holders were offered a choice of consideration, the type of
consideration chosen by the holders of a majority of the outstanding Shares). If
such consideration received in the merger or sale of assets is not solely
ordinary shares (or their equivalent) of the Successor Corporation or its
Parent, the Board may, with the consent of the Successor Corporation, provide
for the consideration to be received upon the exercise of the Option, for each
Optioned Share, to be solely ordinary shares (or their equivalent) of the
Successor Corporation or its Parent equal in fair market value to the per share
consideration received by holders of ordinary shares in the merger or sale of
assets.

11.   Amendment and Termination of the Plan.

  (a)   Amendment and Termination. The Board may at any time amend, alter,
suspend, or discontinue the Plan, but no amendment, alteration, suspension, or
discontinuation shall be made which would impair the rights of any Optionee
under any grant theretofore made, without his or her consent. In addition, to
the extent necessary and desirable to comply with any applicable law, regulation
or stock exchange rule, the Company shall obtain shareholder approval of any
Plan amendment in such a manner and to such a degree as required.     (b)  
Effect of Amendment or Termination. Any such amendment or termination of the
Plan shall not affect Options already granted and such Options shall remain in
full force and effect as if this Plan had not been amended or terminated.

7



--------------------------------------------------------------------------------



 



12.   Time of Granting Options. The date of grant of an Option shall, for all
purposes, be the date determined in accordance with Section 4 hereof.   13.  
Conditions Upon Issuance of Shares. Shares shall not be issued pursuant to the
exercise of an Option unless the exercise of such Option and the issuance and
delivery of such Shares pursuant thereto shall comply with all relevant
provisions of law, including, without limitation, the Securities Act of 1933, as
amended, the Exchange Act, the rules and regulations promulgated thereunder,
state securities laws, Irish law and the requirements of any stock exchange upon
which the Shares may then be listed, and shall be further subject to the
approval of counsel for the Company with respect to such compliance.       As a
condition to the exercise of an Option, the Company may require the person
exercising such Option to represent and warrant at the time of any such exercise
that the Shares are being purchased only for investment and without any present
intention to sell or distribute such Shares, if, in the opinion of counsel for
the Company, such a representation is required by any of the aforementioned
relevant provisions of law.       Inability of the Company to obtain authority
from any regulatory body having jurisdiction, which authority is deemed by the
Company’s counsel to be necessary to the lawful issuance and sale of any Shares
hereunder, shall relieve the Company of any liability in respect of the failure
to issue or sell such Shares as to which such requisite authority shall not have
been obtained.   14.   Reservation of Shares. The Company, during the term of
this Plan, will at all times reserve and keep available such number of Shares as
shall be sufficient to satisfy the requirements of the Plan.   15.   Option
Agreement. Options shall be evidenced by written option agreements in such form
as the Board shall approve.   16.   Shareholder Approval. The Plan shall be
subject to approval by the shareholders of the Company within twelve (12) months
after the date the Plan is adopted by the Board. Such shareholder approval shall
be obtained in the degree and manner required under applicable state and federal
law and any stock exchange rules.

8